DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng US Pub. 2014/0049357.
Regarding claims 1, 11 and 18, Tseng teaches a protection device assembly (over-current protection device with PTC material layer and a method of forming the PTC device; see Abstract and at least figure 2), comprising:
a protection component PTC layer 11;
a first electrode layer 14 positioned directly atop a first main side (top surface) of the protection component 11;

a first insulation layer 17 disposed over the first electrode layer 14 and a second insulation layer 16 disposed over the second electrode layer 121; and
a solder pad 122 (a tinning layer used as an interface for reflow soldering; see paragraphs 0014 and 0035) in direct contact with only the second insulation layer 16 and the second electrode layer 121 (see figures 2 and 10).
Regarding claim 7, Tseng teaches the protection device, wherein the first electrode width (width of the first electrode 14), in a horizontal direction, is approximately equal to a width of the protection component 11, in the horizontal direction (see figure 2).

Claim(s) 1, 2, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US Pat. 9,041,507.
Regarding claims 1, 11, and 18, Wang teaches a protection device assembly (over-current protection device with PTC material layer and a method of forming the PTC device; see Abstract and at least figure 8), comprising:
a protection component PTC layer 10 (col. 5, lines 6-44);
a first electrode layer 11a positioned directly atop a first main side of the protection component 10;
a second electrode layer (comprises of layers 11b, 12a’ and/or 12b’) in direct contact with a second main side of the protection component 10;
a first insulation layer 15 disposed over the first electrode layer 11a and a second insulation layer (also 15; see figures 7 and 8) disposed over the second electrode layer; and

Regarding claims 2, 12 and 19, Wang teaches the protection device, further comprising a second solder pad (131 and 132), wherein the second solder pad extends over the second insulation layer 15, and wherein the first and second solder pads are not in direct contact with the protection component 10 (the solder pads do not touch the PTC 10).
Regarding claim 3, Wang teaches the protection device, further comprising a printed circuit board (col. 3, lines 1-5), wherein the first and second solder pads are connected to the printed circuit board by a solder (col. 5, lines 40-44).
7. (Currently Amended) The protection device assembly of claim 1, wherein the first electrode width, in a horizontal direction, is approximately equal to a width of the protection component, in the horizontal direction the third electrode width, and wherein the second electrode width is approximately equal to the fourth electrode width.

Claim(s) 1, 9-11, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US Pat. 9,041,507.
Regarding claims 1, 11, and 18, Wang teaches a protection device assembly (over-current protection device with PTC material layer and a method of forming the PTC device; see Abstract and at least figure 7), comprising:
a protection component PTC layer 10 (col. 5, lines 6-44);

a second electrode layer (comprises of layers 11b, 12a’ and/or 12b’) in direct contact with a second main side of the protection component 10;
a first insulation layer 15 disposed over the first electrode layer 11a and a second insulation layer (also 15; see figures 7 and 8) disposed over the second electrode layer; and
a solder pad (comprising of layers 131’) in direct contact with only the second insulation layer 15 and the second electrode layer (solder pad 131’ is in direct contact with the insulation 15 and the second electrode layer 11b, 12a’ and/or 12b’; see figure 7).
Regarding claims 9, 10, 16, 17 and 20, Wang teaches the protection device, wherein the first insulation layer 15 and the second insulation layer (also 15, wherein the insulation 15 encompasses the PTC device; see col. 5, lines 18-19) form an encapsulation covering surrounding each of: the protection component, the first electrode layer, and the second electrode layer; 
wherein the protection component includes the first main side opposite the second main side, the-an end opposite a second end, and a first side opposite a second side, and wherein the encapsulation covering extends over each of: the first main side, the second main side, the end, and the second end.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US Pat. 9,041,507.

Regarding claim 1, Wang teaches a protection device assembly (over-current protection device with PTC material layer and a method of forming the PTC device; see Abstract and at least figure 6), comprising:
a protection component PTC layer 10 (col. 5, lines 6-44);
a first electrode layer 11a positioned directly atop a first main side of the protection component 10;
a second electrode layer (comprises of layers 11b and/or 12’) in direct contact with a second main side of the protection component 10;
a first insulation layer 15 disposed over the first electrode layer 11a and a second insulation layer (also 15; see figure 6) disposed over the second electrode layer; and
a solder pad (comprising of layers 131’) in direct contact with only the second insulation layer 15 and the second electrode layer (solder pad 131’ is in direct contact with the insulation 15 and the second electrode layer 11b and/or 12’; see figure 7).
Regarding claim 21, Wang teaches the protection device (see figure 6), wherein the second electrode layer includes a first section 11b separated from a second section 11c by a gap 16’, wherein the first and second sections of the second electrode layer comprise:
a first portion (portion 11b) extending horizontally along the second main side of the protection component; and
a second portion (portion 12’) extend perpendicularly from the first portion, wherein the second portion 12’ passes through the second insulation layer 15 and makes direct contact with the solder pad 13’.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al., ‘775 and Sha et al., ‘027 teach surface mountable PTC devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833